Honorable Robert 6. Calvert       Gpinion Ro. C-521
          Comptroller of Public Accounts
          Austin, Texas                    Re: Rates of travel allowance
                                               under current Gener81
          Dear Mr. Calvertr                    AppropriationAct.

                   Your request for an opinion poses the following
          questions:

                   "Please aaviee m your opinion as the cor-
              rect anrwers to the below submittedqueationsr

                   "1. Leave Austin for Dallas 1~00 p.m.
              Woane8day, and return 5:00 p.m. Friaay.
              You have hotel receipt for'Wednesdaynight,
...           but none for Thursday.  Hew much for each
              day, and the total for the entire period?
      I
                    “2. Leave Austin for Dallas 1x00 p.m.
              Wednesday, and return 5:00 p.m. Friday.  You
            ' have no receipt for Wednesday night, but you
              do have one for Thursday night. How much
              for each day and the total Qar diem for the
              entire tims? Is the total the sama as in
              the preceding?

                   “3.  Leave Austin for Dallas Et00 a.m.
              Monday and return 5:00 p.m. Friday and hotel
              receipts for Monday and Wednerday night, but
              none for Thursday or Tuwday. What is the
              daily breakdown and total?

                   “4 . Leave Austin for Dallas 8:00 a.m.
              Monday and return 5:00 p.m. Friday,  hotel
              receipt for Tuesday night and Thursday night,
              but none for Monday and Wednesday. Again,
              the breakdown and total.

                                       -2453~
Bon.,Robert 8. Calvert, Qage 2 (C-521 )



          “5.  Leave Austin for El Paso at 6rOO p.m.
     Monday, checked into hotel 2:00 a.m. Tuesday.
     What is per,diem allowance for Monday?"     '

           Your questions arise by virtue of the fact that the
Legislature,in subdivisionb of Section 15 of Article V of the
General AppropriationAct stated that in computing,therates Of
 per diem the calendar day (mianightto midnight) will be the unit,
,and that the rate of per diem is dependent upon whether a hotel
receipt is submittedwith the travel voucher. A receipt for one
night's lodging thus sets the rate for two units of per diem as
defined by the Legislature,to wit: the ,firstunit preceding
 the midnight of the night's lodging, and the second unit sua-
ceeding the midnight of the night's lodging. Attorney General*8
 Opinion C-406 (1965).

          Therefore,you are advieed that the rate of per diem
for travel is aepenaent upon".whethera receipt evidencing lodging
Is attached to the travel voucher and the period of time is
determinedby the time the employee is away from headquarterson
official business. Attorney General's Opinion C-486 (1965).

          Applying the foregoing principlesto the facts submit-
ted, you are advised that, in answer to your first question th6
employee is entitled to $23.25, computed as follows:

          Wednesday - $ 6.00 - 2 quarters at $12.00 per diem rate
          Thursday - 12.00 - 4 quarters at $12.00 per diem rate
          Friday    -   5.25 - 3 quarters at $ 7.00 per aiem rate

          In answer to your second question, the employee is en-
titled to $24.50, computed as follows:

          Wednesday - $ 3.50 - 2 quarters at $ 1.00 per diem rate
          Thursday - 12.00 - 4 quarters at $12.00 per aiem rate
          Friday    -   9.00 - 3 quarters at $12.00 per diem rate

          In answer to your third question, the employee is en-
titled to $50.25, computed as follows:

          Monday    - $ 9.00 - 3 quarters at $12.00 per diem rate
          Tuesday -     12.00 - 4 quarters at $12.00 per diem rate
          Wednesday -   12.00 - 4 quarters at $12.00 per diem rate
                                .;2454-
     .a      .




 Bon. Robert S. Calvert, page 3 (C-521 )



                 Thursday -   12.00 - 4 quarters at$12.00 per diem rata
                 Friday   -    5.25 - 3 quarters at $ 7.00 per diem rate

           In answer to your fourth question, the employee is en-
 titled to $50.25, computed as follows:

                 Monday    - $ 5.25 -   3   quarters at   $ 7.00 per   diem rate
*.               Tuesday - 12.00 -      4   quarters at   $12.00 per   diem rata
                 Wednesday - 12.00 -    4   quarters at   $12.00 per   diem rate
                 Thursday - 12.00 -     4   quarter8 at   $12.00 per   diemrate
                 Friday    -   9.00 -   3   quarter8 at   $12.00 per   aiem rate

           In answer to your fifth quet&ion, the employee is en-
 titled to one quarter Honaay at the rate of $12.00, or $3.00 for
 Uonday.

                                SUMMARY

               In computing the rate6 of per diem for travel
          on official business by State employees, the calen-
          dar day (midnightto midnight) is the unit, and
          the rate of per diem is dependent upon whether a
          hotel receipt is submittedwith the travel voucher.
          A receipt for one night's lodging sets the rate of
          two units of per diem.

                                              Yours very truly,

                                             WAGGOWRRCARR
                                             Attorney General




                                              w’   &ve+
 JR:nrs:sj:ra                                      Assistant

 &PPRWED :
 OPIRION CaMMITTEE


                                    -2455-
Hon. Robert S. Calvert, page 4 (C-521 )



W. V. Geppsrt, Chairman
Pat Bailey
Wade Anderson
Charles Swanner
Roy Johnson

APPRGVEDFORTHEATTOSWEYGEbmRAL
BY: T. B. Wright




                             -2456-